Citation Nr: 0918824	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of shell fragment wound of the 
left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to March 
1967 (Navy) and from March 1967 to May 1978 (Air Force).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Veteran's appeal originally included the issue of 
increased ratings for the service-connected right and left 
knee disabilities.  In August 2007, prior to the promulgation 
of a decision, the Veteran notified the Board that he wished 
to withdraw his appeal concerning the issue of increased 
ratings for the right and left knee disabilities from 
appellate consideration.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration in this 
regard.  Accordingly, the Board does not have jurisdiction to 
review the appeal further in this regard.  See 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).  

  
FINDING OF FACT

The service-connected residuals of shell fragment wound of 
the left foot is shown to be productive of moderate 
disability, adequately contemplated by the 10 percent 
evaluation.  Moderately severe muscle impairment of the left 
foot is not demonstrated by the evidence of record.  There 
was no bony involvement nor are retained fragments noted.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected residuals of shell 
fragment wound of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.73, Diagnostic Code (DC) 5310 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his service-connected left foot 
disability and contentions.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decisions.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court found that at a minimum 
adequate VCAA notice requires that a claimant be notified of 
the following four items to substantiate a claim for 
increased evaluation.  First, the claimant must provide, or 
ask the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Second, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that a September 2008 notice 
letter was in full compliance with the requirements of 
Vazquez-Flores.  Moreover, the RO readjudicated the appeal in 
October 2008 and January 2009 Supplemental Statements of 
Case.  See Mayfield, supra.   

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this issue back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Service treatment records reveal that the Veteran sustained a 
shell fragment wound of the left great toe when a cartridge 
dropped while loading a 40 mm shell into an airplane in 
January 1972.  It exploded resulting in pertinent part, in an 
open wound of the left great toe.  He underwent a skin graft, 
with the graft site at the left anterior thigh.  Subsequent 
examinations noted the pertinent history but described good 
recovery with a full range of motion. 

On a VA examination in January 1979, the Veteran complained 
of pain in the area of the first metatarsal phalangeal joint 
with any prolonged walking.  He was diagnosed status post 
shrapnel wound left foot with subsequent grafting.  The graft 
site was well healed; however, he continued to be mildly 
symptomatic.  X-rays showed no degenerative changes of the 
first left metatarsophalngeal joint.

In a June 1979 rating decision, the RO granted service 
connection for shell fragment wound left foot and donor site 
left thigh and assigned a noncompensable evaluation under DC 
7805.  In a January 1997 rating decision, the RO separately 
evaluated the Veteran's shell fragment wound disabilities.  
The noncompensable evaluation was maintained for skin graft 
donor site of the left thigh under DC 7805.  The Veteran was 
assigned a 10 percent evaluation for the shell fragment wound 
of the left foot under DC 5310.  The assigned evaluation was 
effective on September 7, 1995.  The 10 percent evaluation 
has remained in effect since that time.

Post service treatment records document treatment the Veteran 
received for his various infirmities.  In a December 2002 
private treatment record, the examiner reported that the 
Veteran had "developed a superficial ulceration over his 
left first metacarpal joint, the site of a skin graft from an 
injury in Vietnam."  The ulceration occasionally occurred 
before when the Veteran wore tight shoes.  The skin was 
described as very thin and easily traumatized.  The 
ulceration was cleaned and expected to heal with proper care 
and good foot wear.  

In an October 2003 private record, the Veteran complained of 
episodes of pain with diffuse swelling and increase in 
temperature which happened at least once a month.  These 
episodes rendered him virtually disabled for at least 2-3 
days; however, indocid provided some relief.  He also 
reported several (3-4) attacks of typical gouty arthritis of 
his toes which responded dramatically to indocid.  He was 
unable to wear normal shoes on his left foot because his skin 
over the first metatarsal was very thin and prone to break 
down leading to open ulceration.  X-ray findings showed bone 
erosion on his "metacarpals" and left knee rather typical 
of gouty arthropathy as well as the changes from the old 
injuries.  The Veteran was referred to another facility to be 
fitted for special shoes that would protect his damaged skin.  
The doctor started the Veteran on different medication to 
treat the progressing gouty arthritis.    

During an April 2004 VA examination, the examiner recorded 
the history of the Veteran's injury.  He sustained a shrapnel 
injury in service to the first metatarsal (MT) joint area.  
The shrapnel got lodged behind that area, was subsequently 
removed and healed with local care.  He developed loss of 
sensation on the inside of the left MT joint area of the big 
toe.  Over the years he had pain in that joint and developed 
significant arthritis, for which he had corrective surgery 
about 10 years earlier.  The pain subsided briefly but has 
returned and he has developed recurrent ulcers since about 
2003.  

Additionally, he had significant arthritis in the knees and 
was going to have total knee replacement in the near future.  
The examiner also noted that the Veteran was service-
connected (40%) for gout.

Objectively, he walked with a cane for stability.  He avoided 
any significant roll-off over the feet because of the pain in 
the left first MT joint area.  He had hammertoes on both 
feet.  On the left foot, the first MT joint area is bigger 
and showed some redness with evidence of prior skin 
ulceration.  The sensation in that area was very dull and 
range of motion of the first MT joint was decreased.  There 
was thickening of the first MT joint on the left side causing 
a little bunion; however, there was no significant valgus 
deviation of the big toe.  There were no calluses noted and 
no other tenderness over the left foot other than the first 
MT joint area.

He was diagnosed with shrapnel injury to the inside of the 
left first MT joint with residual loss of sensation.  The 
examiner noted that the scar had ulcerated a number of times 
in the recent past.  He was also diagnosed with degenerative 
joint disease of the first MT joint of the left foot 
secondary to shrapnel injury.

The examiner noted that the Veteran had a history of injury 
to the inside of the left foot area of the first MT joint.  
The Veteran had loss of sensation in that area followed by 
degenerative joint disease (DJD) changes which required 
corrective surgery.  The DJD had increased and he had ulcers 
due to lack of sensation.  The Veteran had difficulty walking 
and could not walk on his toes.  He could not do any roll-off 
part of the gait because of the pain in the first MT joint.  
His walking was limited to short distances.  He could not be 
on his feet for prolonged periods of time.  He developed 
ulcers over the inside of the left first MT joint if he wore 
shoes that cause any pressure in that area.  Range of motion 
in the left first MT joint was decreased and was painful.  X-
rays showed some minor deformities at the MTP joint 
bilaterally and high plantar arches.  There were no 
radiopaque foreign bodies in the soft tissues and no 
significant arthropathy involving either foot.

An October 2008 private record reported enlargement of the 
1st metatarsal head with small new bone formation from 
arthritis (possibly gouty).  The record reported that he had 
the condition called "hallux valgus."  The examiner noted 
an operation was needed to correct the condition and remove 
the bony spur.

Under 38 C.F.R. § 4.73, DC 5310, a 10 percent evaluation is 
assigned for a moderate disability of the muscles 
contemplated by muscle group X [movements of the forefoot and 
toes] (including muscles of the dorsal aspect of the foot 
including the extensor hallucis brevis, extensor digitorum 
brevis; and, other important dorsal structures) and 
moderately severe disability of muscles of the dorsal aspect 
of the foot contemplated by muscle group X.  A 20 percent 
evaluation is assigned for a moderately severe disability of 
the muscles contemplated by the muscle group and severe 
disability of muscles of the dorsal aspect of the foot 
contemplated by the muscle group.  A 30 percent evaluation is 
assigned for a severe disability of the muscles contemplated 
by the muscle group.   

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  

The history of a moderate muscle disability includes service 
department records of in-service treatment for the wound and 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after use which 
affects the particular functions controlled by the injured 
muscles.  

Objective findings include small or linear entrance and (if 
present) exit scars which indicate a short track of the 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
an inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound are 
entrance and (if present) exit scars indicating the track of 
the missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

Additionally, under these criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability picture is 
shown to be reflective of moderate disability of the muscle 
group X as already contemplated by the assigned 10 percent 
evaluation under DC 5310.  See 38 C.F.R. § 4.73.  In this 
regard, the Board notes the April 2004 VA examination showed 
some residual loss of sensation in the first toe with 
ulceration of the skin at the shrapnel injury scar site.  
Further, the record seems to indicate that the Veteran's 
reported and objective symptoms were possibly related to 
another condition, namely gouty arthritis.  In this regard, 
the Board notes that the Veteran is service-connected for and 
receives a separate rating for gout.

The Board is aware that the Veteran has developed some 
arthritic change of the first metatarsal joint of the left 
foot secondary to the shrapnel injury.  However, this 
arthritis and limited range of motion is sufficiently 
contemplated by the assigned muscle injury evaluation.  The 
muscle group under which the rating is assigned controls the 
motion of the appropriate toe.  As such, two separate ratings 
for limitation of motion may not be assigned as it would 
violate the provisions against pyramiding.  See 38 C.F.R. 
§ 4.14.  Likewise any numbness in the area does not represent 
separate functional limitations.  There was no bony 
involvement as would be expected for the assignment of a 
higher rating.

Moreover, he does not have moderate loss of muscle mass and 
studies have not shown significant retained fragments, 
significant if any adherence, or other findings of a greater 
degree of impairment.  As such, a rating in excess of 10 
percent is not warranted.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of shell fragment wound of the left foot 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


